Citation Nr: 0523984	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1951 to 
March 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Hartford, Connecticut, Regional Office (RO) that denied a 
request to reopen a previously-denied claim for service 
connection for post-traumatic stress disorder (PTSD).  In 
April 2002, the Board determined that new and material 
evidence had been received and reopened the claim.  

The Board remanded the claim for further development in 
November 2003.  That development has been accomplished, and 
the file has been returned to the Board for appellate review.

Appellant testified before RO's Hearing Officer in May 1998.  
A transcript of that testimony has been associated with the 
file.


FINDING OF FACT

1.  Appellant has been competently diagnosed with PTSD.

2.  Appellant's PTSD has not been attributed to a verified 
stressor that occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(c),(f), 4.125 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2005) became law.  VA has also redefined the provisions of 38 
C.F.R. § 3.159 in view of the new statutory changes.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law redefined 
the obligations of VA and imposed an enhanced duty on VA to 
assist a claimant in developing his claim.  The VCAA also 
imposed an enhanced duty on VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2005; 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection was received in October 1996.  The 
original rating decisions of May 1997 (denying service 
connection) and October 1997 (denying reopening of the 
claim), the Statement of the Case (SOC) in March 1998, and 
the Supplemental Statements of the Case (SSOC) in October 
1999 and April 2005 all listed the evidence on file that had 
been considered in formulation of the decision.  RO sent 
appellant VCAA duty-to-assist letters in March 2004 and 
February 2005, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection.  The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2005; 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2005); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2005); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service personnel and 
medical records and VA treatment records; appellant has not 
identified any other medical providers who may have relevant 
medical evidence.  Appellant was afforded a VA medical 
examination to verify his diagnosis and determine the current 
severity of his symptoms.  RO submitted the requisite request 
for verification of stressors to the United States Armed 
Services Center for Research of Unit Record (USASCRUR) and 
received an essentially negative response.  Finally, 
appellant was afforded a personal hearing before the RO's 
Hearing Officer in which to present evidence and argument in 
support of his claim, and there are several Reports of 
Contact showing that RO attempted to assist appellant in 
verifying his claimed stressors.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical and personnel records are on 
file.  Appellant was absent without leave (AWOL) on several 
occasions, including an AWOL for sixty-two continuous days 
that led to him being dropped from the rolls as a deserter.  
Appellant was apprehended in September 1958 and incarcerated 
in the brig at Brooklyn Navy Yard, at which time he made a 
suicide gesture that led to review of his case by a Board of 
Medical Survey.  The Medical Survey Board reported that 
appellant complained of depression at being separated from 
his wife and child, but made no mention of any stressful 
incidents in service.  The Medical Survey Board diagnosed 
emotional instability reaction with depressive reaction, a 
condition preexisting service, and appellant was consequently 
discharged under honorable conditions in March 1959.

In October 1996, appellant submitted a claim for service 
connection for "mental breakdown."   

Treatment records from West Haven VA Medical Center (VAMC) 
show that appellant presented to the Mental Health Clinic in 
December 1996 with complaint of service-related nightmares 
involving appellant jumping onto a Portuguese man-of-war, or 
involving a shark attack, or involving the ship's captain 
threatening to kill someone.  Appellant reported that the 
dreams were most intense during the first few years after his 
discharge, subsided for a time thereafter, but for the past 
15 years had begun to recur with increasing intensity and 
most recently accompanied by daytime flashbacks.  The 
clinician's diagnosis was as follows.  AXIS I: PTSD, rule out 
major depression, rule out generalized anxiety disorder, rule 
out panic disorder.  AXIS III: multiple medical problems, 
including myocardial infarction, cerebrovascular accident, 
hypercholesterolemia, and gastroesophageal reflux disease.  
AXIS IV: No recent known stressors.  AXIS V: Global 
Assessment of Functioning (GAF) of 60.

Appellant underwent a VA psychiatric examination in March 
1997 at which he reported a history of bouts of depression, 
tearfulness, flashbacks, and nightmares relating to a 
stressful event in service.  Specifically, appellant reported 
that in 1958 his ship was in Guantanamo Bay, Cuba, when 
appellant knocked a shipmate overboard during a quarrel; the 
shipmate was immediately attacked by sharks and was killed 
before he could be pulled out of the water.  Appellant stated 
that he tried to suppress the feelings of guilt initially, 
but during recent years the nightmares became progressively 
worse, and appellant's wife stated that appellant thrashed 
around so much in his sleep that she feared for her own 
safety.  Appellant became tearful when recounting the shark 
attack, and the examiner stated that he did not doubt the 
veracity of the account.  The examiner stated that appellant 
had given a "classic account" of the onset of PTSD as a 
consequence of accidentally pushing a man overboard and 
seeing him devoured by a shark.  The examiner's diagnosis was 
PTSD (AXIS I), multiple cardiovascular problems (AXIS III), 
and GAF of 51 (AXIS V).

RO issued a rating decision in May 1997 denying service 
connection for PTSD, based on a determination that there is 
no evidence that the reported in-service stressor occurred.  

Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in May 1997 stating that his duties aboard the USS 
Harveson included acting as a "swimmer" to retrieve objects 
in the water, which exposed him to dangers from sharks and 
Portuguese men-of-war.  In one specific incident, a shipmate 
shut down the ship's power during a hurricane, and the ship 
nearly capsized before power could be restored; the ship's 
captain threatened the shipmate with a shotgun during the 
incident.  In another specific incident, appellant knocked a 
shipmate overboard, and that shipmate was killed by a school 
of sharks before appellant's eyes.

RO contacted appellant in May 1997 with a request for 
additional information about the claimed stressor to aid in 
verification.  Appellant stated that he did not know the name 
of the man who was killed by sharks, but the incident 
occurred at Guantanamo Bay sometime between 1950 and 1954.

RO issued a rating decision in October 1997 continuing the 
denial of service connection for PTSD, based on a finding 
that new and material evidence was not received after the 
rating decision on May 1997, and specifically that there 
continued to be no official verification of the claimed 
stressors.

A VA psychiatry progress note dated December 1997 states that 
appellant had begun biweekly counseling sessions and 
continued to experience nightmares on a nightly basis.  
Progress note dated April 1998 cites nightly re-experiencing 
of the trauma in nightmares, and also 40+ years of insomnia.

Appellant testified in a hearing before the RO's Hearing 
Officer in May 1998.  Appellant testified that his claimed 
stressor was actually a year or two before 1958, but occurred 
during his second voyage to Guantanamo Bay (page 3).  
Appellant stated that one of his duties was to be a swimmer 
to retrieve sonobuoys that had been dropped by antisubmarine 
aircraft; appellant would swim to the sonobuoy with a line to 
facilitate its retrieval (page 5).  On one occasion appellant 
was about to enter the water when he saw a large Portuguese 
man-of-war directly beneath him; appellant did not enter the 
water until the ship passed the animal (page 5).  In regard 
to the shark incident, appellant was standing in the chow 
line on deck when he was hit from behind by two shipmates who 
were tussling with each other; appellant shoved one of them, 
who collided with the other and knocked him over the side 
(page 6-7).  The shipmate who went overboard was immediately 
attacked by sharks and killed before he could be retrieved 
(page 7).  Appellant was told by the captain that it had been 
an accident, but appellant still felt guilty (page 7).  
Appellant began to have nightmares aboard ship, and 
thereafter went AWOL because he didn't want to go to sea any 
more (page 7).  

Appellant testified that after he went AWOL he was thrown 
into the brig, and he cut his wrist to get out of the brig 
(page 8).  Appellant was referred to a civilian hospital for 
treatment, but he did not mention the nightmares at the time, 
and in fact concealed the nightmares from his wife until very 
recently (page 8).  Appellant's nightmares always begin with 
the water churning and turning red, and television footage of 
sharks can trigger flashbacks (page 11).  Appellant has had 
depression, mood swings, and nightmares ever since 1958 (page 
15).

RO submitted a request to the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) for 
verification of appellant's claimed stressors.  USASCRUR sent 
a response in August 1998 stating that deck logs 
substantiating the claimed incidents could not be researched 
until such time as appellant could provide more specific 
dates.
 
RO subsequently obtained the logbook of the USS Harveson for 
the period October 1 to November 30, 1955, during which the 
ship cruised from Newport to Guantanamo Bay and return.  The 
log shows that a sailor fell overboard on November 1, 1955, 
and was recovered without injury.  There are not incidents of 
a fatality for any reason, and no reports of a near-capsizing 
in a hurricane.    

RO contacted appellant in August 2002 for assistance 
developing the dates of his reported stressors.  Appellant 
stated that his reported stressors (electrician cutting off 
the power of the ship and almost causing the ship to capsize, 
appellant nearly diving onto a Portuguese man-of-war, and 
incident of shark attack) had occurred at Guantanamo Bay in 
the fall of 1955.  RO told appellant that "buddy 
statements" are acceptable as verification of a claimed 
stressor. 

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in DSM-
IV.  If the Board finds the diagnosis of PTSD insufficiently 
supported, the Board must return the report to the examiner 
to substantiate the diagnosis.  38 C.F.R. § 4.125(a); Cohen 
v. Brown, 10 Vet. App. 128, 143 (1997).

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153.  VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.

In this case, the VA psychiatrist in March 1997 provided a 
competent diagnosis of PTSD, and outpatient treatment records 
also record diagnosis of PTSD.  The Board accordingly finds 
that the first step of the analysis is satisfied.

Stressor

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, there is no corroborative evidence that the 
veteran's claimed non-combat stressors occurred.  The veteran 
has described the events in his correspondence and his 
testimony, but the Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Extensive search of the deck log of the USS Harveson failed 
to disclose any reference to the events described by the 
veteran.  Appellant has produced no lay evidence documenting 
the death of a seaman, either by drowning or by shark attack, 
during the period cited by appellant.  Similarly, there is no 
lay evidence substantiating appellant's contention that the 
ship nearly capsized during a hurricane because a seaman had 
cut off the power.  The Board has carefully reviewed the 
evidence and finds that there is simply no verified stressor 
as required by regulation, and the Board finds that the 
second element of the analysis has not been satisfied.

It is also noted that during service when evaluated, he 
reported difficulties, including being away from his family, 
but did not describe any of the reported current stressors.  
Significantly, none of the contemporaneous evidence confirms 
any of the claimed stressors.

The Board notes that the VA psychiatrist in March 1997 stated 
that he personally believed that the shark attack incident 
happened as appellant recounted.  However, just because a 
physician or other health care professional has accepted the 
veteran's description of his active duty experience as 
credible and diagnosed the veteran as suffering from PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  Also, a medical professional's opinion based on 
a post-service examination of a veteran is not competent 
evidence that an in-service stressor occurred.  Moreau, 
supra.  The fact that the psychiatrist finds the veteran's 
claimed stressor to be credible does not constitute 
validation of the stressor for service connection purposes.

The Board recognizes that corroboration of every detail of a 
claimed stressor, including the veteran's personal 
involvement, is not required; rather, a veteran needs only to 
submit independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  In this case, there is no 
independent evidence of the stressful event and the precedent 
of Pentecost does not apply.

Evidence of Nexus

There being no verified stressor, there is no medical 
evidence of nexus between a verified stressor and the current 
PTSD.  The issue is accordingly moot.

Given the absence of a verified stressor, the Board finds 
that service connection cannot be granted for PTSD.


ORDER


Service connection for post-traumatic stress disorder is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


